Citation Nr: 0601238	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-37 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include cyclothymic 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May to June of 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

The veteran appeared at the RO for a videoconference hearing 
before the undersigned Veterans Law Judge in May 2005.  

REMAND

In this case, the veteran has asserted that his psychiatric 
problems began following an attack while he was working in a 
barracks guarding an AWOL serviceman.  

The veteran's service entrance Report of Medical History from 
November 1965 reflects complaints of mild insomnia and 
anxiety, but the accompanying examination revealed no 
psychiatric problems.  

However, the veteran was treated for anxiety and nervousness 
during service, including a notation of "[d]eveloping acute 
anxiety" in May 1966.  A June 1966 Report of Medical History 
indicates that the veteran was being discharged in view of 
"his present emotional states [sic]."  This disorder was 
noted to have existed prior to service.  

Following service, the veteran has received frequent 
psychiatric treatment for multiple diagnoses, including 
cyclothymic disorder, reactive depression and an anxiety 
reaction.  

To date he has not been afforded a VA examination to more 
fully ascertain his current diagnosis and its likely 
etiology.  Such an examination should be conducted prior to a 
determination of his claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The Board also notes that, during his May 2005 hearing, the 
veteran reported he was presently seeing a counselor named 
"Joan" in Augusta, Maine.  Efforts should be made to obtain 
treatment records from this counselor.  38 C.F.R. 
§ 3.159(c)(3) (2005).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After taking appropriate steps to 
obtain a signed release form from the 
veteran, with full address information, 
the RO should request records of 
treatment from his current counselor 
("Joan").  All records obtained by the 
RO must be added to the claims file.  If 
the search for such records has negative 
results, documentation to that effect 
must be added to the claims file.  

2.  The RO should then afford the veteran 
a VA examination to address the nature 
and likely etiology of his claimed 
psychiatric disorder.  The examiner 
should review the veteran's entire claims 
file, conduct a comprehensive 
examination, provide a diagnosis of his 
current disorder, and offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) that the veteran has a 
current acquired psychiatric disability 
that was either incurred in or aggravated 
by service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

3.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
a psychiatric disorder, to include 
cyclothymic disorder.  If the 
determination of this claim remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


